Title: Abigail Adams to Cotton Tufts, 10 January 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear Sir
      London Janry 10th. 1786
     
     A Boston paper which reachd us by way of Newyork informd me of the Death of my dear Aunt 3 weeks before I received the melancholy account from your own Hand.
     From your last Letters and those, of my other Friends, I was led to fear, that I should never see her more; I feel my Dear Sir all that Sympathy for your loss, which a tender affection and the recollec­tion of her amiable Life, and benevolent conduct inspires. Altho her tender state of Health confined her wholy to her own domestick abode, the benevolence of her Heart extended to all the sons and daughters of affliction of whatever kindred or Country, her liberal hand was streached out to the needy and upon her tongue was the Law of kindness. Notwithstanding her bodily infirmities prevented her personal labour, yet she looked well to the Ways of her Household.—Blessed be her Memory, and let this falling Tear the tribute of my affection towards her be dried away by the firm belief of her happy destination; and her releasment from all those infirmities which was her School of trial whilst she inhabitted Mortality, and through which, (by the accounts of my Friends) she rose refined to a World of Spirits.
     Thanks to our Benificient Creator who tho he has constituted us subject to mortality has given us the broad Basis of a future happy existance to build our hopes upon, and the best grounded assureance, that we shall obtain it; by persueing the dictates of our consciences, in the excercise of Love to God; and good will to man.
     
      “No Man too largely from Heav’n’s love can hope
      If what is hop’d he labours to secure”
     
     Mr Adams will write to you soon, and will I suppose give You some state of political affairs.
     With regard to Domestick, I have some things to mention in confidence and Friendship. I am happy to find that the return of my son has met the approbation of his Friends. His kind reception from them, he speaks of; with gratefull pleasure and heartfelt satisfaction. I hope he will continue to merit their Esteem. You add Sir to my satisfaction by the account you give, of my son Charles. Heaven Gaurd him from the snares and temptations of vice. The kind care and good advice of my Friends will not I hope be lost upon any of my children. Tommy is not yet launchd into the wide world; the good example and principles which he constantly hears and sees, will make such lasting and abideing impression upon his mind, as to secure him I hope from the practise of vice whenever he is call’d out into the World. Can Life afford a higher satisfaction to a Parent than that of seeing their Children persueing the paths of virtue and rectitude? It is a pleasure which the Almighty himself enjoied, when he lookd upon the Works which his hands had formed and pronounced that all was Good.
     My daughter sir has not been less solicitious to conduct herself with propriety, and to secure the approbation of her own mind, and that of her Friends in the step she took last fall, I hope no unkind censure with will fall upon her in concequence of it. I think proper to acquaint you Sir in very explicit terms, that she is now addrest by a Gentleman of unexceptionable Character, both in publick and private Life. In the Army which he enterd at the commencment of the War, he distinguishd himself by his Bravery his intrepidity and his Humanity, of which he has the amplest testimony from General Sullivan and Washington. By the latter and by congress he was appointed to inspect the evacuation of Newyork, and afterwards received a comission of Secretary of Legation to this Court. He possess as high a sense of honour, and as independant a Spirit as any man I ever knew; and these Ideas appear to be founded upon principals of Religion and Morality. We have every reason to beleive that his Character will bear the strickest Scrutiny. Against this Gentleman we could have no objection, excepting a wish that a longer time might have elapsed before any thing of the kind had been tenderd from any quarter. But as the parties were agree’d, Col Smith conceived that he should be guilty both of a breach of his own honour; and the laws of hospitality, without an immediate parental sanction, which he has solicited and obtaind.
     I own I cannot but feel for the situation of a Gentleman who has by his own folly and indiscretion lost all hopes of a connextion where he once lookd for it. It is not permitted us to look into futurity, nor can we say with certainty what will be the Lot of any one, but I own both before I came to this Country and not less so since, I was trembling for the fate of a dear and only daughter. I thought time would fully develope and try Characters, and upon that I relied; keeping my anxiety as much as possible in my own bosom. I however wish all happiness to the Gentleman, he has virtues and amiable qualities, and may be much happier connected with many other families than he could have been in ours because he had certain habits which would never accord with mr A’s sentiments and principals. Capt Young yet lies at Portsmouth, and we have only a part of our Letters. I shall write more, by the first direct conveyance. In the mean time I am with tender affection Yours
     
      AA
     
    